In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Richmond County (Richardson, J.), dated September 2, 1998, as, after a hearing, granted custody of the parties’ child to the mother, permitted the mother to relocate to Florida with the child, and declined to establish a visitation schedule.
Ordered that the order is modified by deleting the sixth decretal paragraph thereof; as so modified, the order is affirmed insofar as appealed from, with costs to the respondent, and the matter is remitted to the Family Court, Richmond County, for a hearing to establish a visitation schedule.
The record provides a sound and substantial basis for the determination of the Family Court to grant custody of the parties’ child to the mother, and permit the mother to relocate to Florida with the child (see, Eschbach v Eschbach, 56 NY2d 167). Although both parties appear to be capable and loving parents, we find that it is in the best interests of the child for the mother to have sole custody and to relocate to Florida (see, Eschbach v Eschbach, supra; Matter of Tropea v Tropea, 87 NY2d 727).
However, under the circumstances of this case, we remit the matter to the Family Court, Richmond County, for a hearing to establish a visitation schedule. Joy, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.